Case: 20-10857     Document: 00516029297         Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 24, 2021
                                  No. 20-10857
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abraham Eugene Spear,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:12-CR-323


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Abraham Eugene Spear is federal prisoner (# 45095-177) incarcerated
   for attempted enticement of a minor. He is serving a 210-month sentence,
   which will be followed by a life term of supervised release. Pursuant to the
   First Step Act and citing COVID-19, Spear filed a motion requesting


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10857      Document: 00516029297          Page: 2   Date Filed: 09/24/2021




                                    No. 20-10857


   compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district court denied
   the motion, holding that Spear had not demonstrated extraordinary and
   compelling reasons, and additionally that his reasons were not consistent
   with the Sentencing Commission’s applicable policy statements in U.S.S.G.
   § 1B1.13(2). Spear appealed.
          This court reviews the district court’s denial of Spear’s motion for
   abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). A district court abuses its discretion when it “bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. (internal
   quotation marks and citation omitted).
          Spear argues that the district court treated the policy statements in
   § 1B1.13 as binding and dispositive, and therefore abused its discretion.
   Spear is correct that this court has held that “neither the policy statement
   nor the commentary to it binds a district court addressing a prisoner’s own
   motion under § 3582, and that “[t]he district court on remand is bound only
   by § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a).”
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          In denying Spear’s motion, however, the district court did so on the
   basis that Spear failed to demonstrate extraordinary or compelling reasons to
   warrant compassionate release. To the extent the court erred in adding that
   Spear’s reasons had to be consistent with the Sentencing Commission’s
   policy statements, it was a secondary point and does not affect the district
   court’s primary holding.
          The denial of Spear’s § 3582(c)(1)(A) motion is AFFIRMED.




                                         2